 DARLING FREIGHT INC.219DarlingFreight,Inc.andKenneth Norton. Case7-CA-7952July 26, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERS BROWNAND JENKINSOn January 20, 1971, Trial Examiner RameyDonovan issued his Decision in the Above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrial `"Examiner'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision supported by a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers'm'connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and, finds that noprejudicial error 'was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the' case, and hereby, adopts thefindings, conclusions, and recommendations of theTrial Examiner,' with the following additions.We agree with the Trial Examiner's findings thatRespondent was aware of Norton's union activitiesand associations, and that he was treated disparatelyand unlawfully discharged because of those activitiesand associations. The record shows that except forEllsworth and perhaps one other (Poling),2 all thedrivers, including Norton, submitted, and the Re-spondent received, replies to its telegrams within a 24-hour period, but that Norton, and only Norton,nevertheless was discharged for the stated, but false,reason that he failed to reply to his telegram.Respondent attempted to abandon this defense at thehearing where it then claimed that Norton wasdischarged because his telegraphic response did notcontain a valid reason for not reporting to work asdirected. But, as explained by=the Trial Examiner, thisisnot persuasive. Nor does the fact that it wasNorton's wife,-acting upon Norton's instructions, whosent the telegram, or Norton's obvious inability tocommence work within the designated period, affordRespondent any defense since it was neither aware of,nor relied- upon, those factors when it dischargedNorton. If further evidence of disparity is needed, it issupplied by Respondent's failure to terminate anydriver except Norton for' not reporting for work192 NLRB No. 24within the 24-hour period while at thesame timecountenancing their absences for periods up to 10days before taking any action against them.Moreover, even assuming that Respondent's ac-knowledged disparate treatment favoring Ellsworth,who ignored Respondent's telegram but neverthelesswas reemployed, was based on special considerationsin that Respondent may have desiredto leaseEllsworth's trucks as well as obtain his drivingservices, we note that Respondent nevertheless madea specific point of telling Ellsworth that "under nocircumstances" would it reemploy Norton and, ineffect,made Norton's exclusion a condition of itsarrangementswith Ellsworth. Respondent took thisposition,moreover, even -though it conceded ,that itwas in great need of all the trucks and drivers it couldget and despite the further fact that one of Ellsworth'strucks had no driver, and remained,idle for the 30 flaysit took Respondent to find a driver. --In .these circumstances, and against the backgroundofRespondent's characterization of Norton as a"disruptive influence" and Norton's active oppositionto the Union `with Which Respondent contemplated acontinuing relationship,we agree with the TrialExaminer that Respondent's discharge of Norton wasunlawfully motivated.-ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the - National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Darling Freight, Inc:, Detroit, Michigan,its officers, -agents, successors, and assigns,, shall takethe action set forth in the Trial Examiner's Recom-mended Order.1As the exceptions,,brief,and the entirerecord in this cast adequatelypresent the issues and positions of the parties,Respondent's request fororal argument is denied.-2While the record indicates,contrary to the Trial Examiner's finding,that Polingtoo had responded to the'telegram,'we ,note that Poling'sseverance was a voluntary quit and did not result from a failure to respond.Thus, the record shows that the broker for whom Poling drove canceled hislease with the Respondent and Poling chose to go with the truck, to anotheremployer.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: The charge in thiscase was filed on May 21, 1970. Acomplaint was issued onAugust 12, 1970, against Darling Freight, Inc:, Respondentherein,alleging that,,since on or about' -May 6, 1970,Respondent had terminated employee Kenneth Nortonand thereafter refused to reinstate him because of hisactivities in and allegiance to the Fraternal Association ofSteel Haulers, herein FASH,and because he was electedacting committeeman of the Teamsters Union, and becauseof other union activities.Such conduct was alleged to be inviolation of Section 8(a)(1) and(3) of the Act. In its answer 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent'denies the allegations of discrimination andstates that Norton's terminationwasa "voluntary quit."The case was tried inDetroit,Michigan;-dn October 14,1970.FINDINGSAND CONCLUSIONSI.JURISDICTIONRespondent. is a' Michigan corporation with its principaloffice and place of business in Grand Rapids, Michigan.-There are other terminals or installations of Respondent inMichigan, Illinois, Indiana, and Kentucky, and Respon-dent.at all material times has been engaged in the interstateand intrastate hauling ofsteeland other freight. '-In' a representative year, Respondent, at its Michiganinstallation, purchased and caused to be transported and,delivered goods and materials valued in excess of $500,000,of which goods-and materials valued-in excess of $50,000-,were transported'and delivered to its Michigan installationsdirectly from points outside Michigan. Revenue in excess of$50;000; ,of gross revenue in excess of $500,000, was derivedfrom the- interstate hauling ofsteel-and other goods; andrevenue in excess of $50,000 was. derived from services,performed in and for various enterprises located in Statesother than Michigan.Respondent is an employer, engaged in commerce withinthe meaning of the'Act:FASH is a labor organization within the meaning of theAct. Local 299, International, Brotherhood of Teamsters,Chauffeurs,Warehousemen- and Helpers of America,herein the, Teamsters, ,is a, labor, organization within -themeaning of the-Act..,'II.THE ALLEGED -UNPAIR LABOR PRACTICESRespondent is a; member of an employer's associationthat negotiates and enters, into a,national master freightagreement, i. e., a national contract,-,with the Teamsters. Therelevant contract in this proceeding expired' on March 31,1970. The parties were in negotiations for a new contractfrom approximately September 1969 to June 1970.Norton was aroad driver in Respondent's steel division,'working out of Respondent's Detroit installation, fromApril 1967 to January' 1968. He then' worked for anothertrucking firm for 4-months and returned to.Darling in April1968 until his' terminationby Darling in May 1970. 'While employed by Darling, Norton drove for Ellsworth,described by Norton as "the broker I drive for." A brokerin the industry, is anowner of trucks who leases the latter toa trucking company. Taking Ellsworth as a specificexample, hehas leased,his.trucks to Respondent since 1962.Ellsworth has five trucks, two in his own name and three inhis wife's name'thathe controls. The drivers of thettrucksthat broker Ellsworth-,leases to Respondent are, Respon-dent's employees and their pay and deductions therefrom,IThesteel division, as the name implies,hauls steel,as distinguishedfrom the general freight divisionwhich evidentlyhaulsgoodsor materialsother than steel.-2Ellsworth is, a driver-broker..He himself drives one of his leased trucksat least part of the time.As a driverhe is an employee of Respondent andcan be hired or fired. As a lessor of trucks,he is regarded as a,broker orowneroperator and his'relationship can be' terminatedby Respondenthiring and firing,-and work orders are' handled byRespondent .2Despite the fact that the drivers are not the employees ofthe broker,there is a relationship between the driver andthe broker,whose truck he drives.As indicated,above, forinstance,when asked'at the hearing who Ellsworth was,Norton said that"He is the broker I drive for." 3 Thebroker,because of insurance provisions,can exercise, ineffect,a veto over a driverassigned to drive his truck. As faras appears,both the lessee, Respondent,and the brokerwould have ordinarily°the same interest in having the trucksdriven by competent and reliable drivers._Ellsworth, forinstance,discovered that asdriver of one of the trucks hadbeen drinking while driving.Ellsworth did.notwant such aman driving his truck and, he reported,that matter toRespondent:Although,Ellsworth-in his testimony did notdescribethe entire incident;we- assume`that Respondentwas as much opposed to,having,its employee drinking whiledriving Respondent's materials onaleased,truck as was thebroker.The evidence indicates that'there is at least a relativelysubstantialdegree of stabilityand continuity in therelationship between a broker and the then who drive histrucks:It is apparenf that the trucks that haul 'steel would beheavy and powerful vehicles and that they represent aconsiderable investment by the'broker.Although there isno copy of a lease in therecoid,,the evidence indicates thatthe broker is responsible for the maintenance and repair ofhis trucks.,Because of his-investment and-responsibility forthe truck,the broker obviously is interestedin' the men whodrive ,his particular trucks and,ifhe-has a satisfactorydriver and the driver,on his part,finds that the truck hedrives is satisfactory and is well maintained so that` thedriver secures adequate driving time,'a considerable degreeof stability'enters into the 'relationship.-Of course anemployer,such as Respondent,who leases the trucks andemploys the drivers,can exercise flexibiility`in assignment ofdrivers if situations arise in the course of business,but thereis no indication that any of the parties involved view it asdesirable or normal-,practice,that drivers drive differenttrucks of different brokers everyday. -A few specific illustrations of ,the. foregoing are: In earlyApril,1968,whileNorton was working for anotheremployer,Ellsworth told him he was "going to put onanother'truck for Darling and`would'I be interested indriving... ," Norton said,yes,`and returned to work forDarling where he drove Elsworth'strucks.4-An example ofthe rather limited circumstances under which-4 driver mightbe assigned-todrive a truck other than that'of his '"own"broker is found in a portion of Ellsworth's, testimony. Adriver named Landrum-,employedby Respondent, drove atruck of broker Tennant. The, truck had broken down.Peterson,Respondent's vice president of personnel, calledEllsworthand asked him if he had,a' truck available.Ellsworthsaid,, "yes," and,Peterson asked`ifEllsworthcanceling the lease.3Norton has,however,driven trucks of brokers other than Ellsworth., -4 Its is interesting to note that when,at this pomt,Norton was asked"who is Ellsworth?"he did not simply 'say, a broker who lease's trucks `toDarling,but said "He is the broker, I drive for,",indicating the way thedriver-broker relationship was regarded. DARLING FREIGHT INC.221would take Landrum as a driver of the truck and Ellsworthagreed.5Having described some basic facts that are relevant to thecase,we return now to Norton.He, is and has been amember of Local, 299 ^ `of the- Teamsters, which hasjurisdiction in the Detroit area and of most of the driversengaged in hauling steel. Since 1967 Norton has also been amember of FASH' and he is, president of the Michiganchapter of that organization: Norton has not been passiveon employer-employee matters where he believes that theemployer has acted unjustly or unfairly or inadequately. Heestimatedthat he had filed about 12 contractgrievanceswith Respondent and most of them were evidently in 1969.Whatever the precise number of grievances, the evidenceshows that at least sixof these` grievances reached the-point,of the level of, Respondent's president, Darling, whoseoffice is in Gary, Indiana. This might indicate that thegrievances were not resolved at a lower level; e.g., by themanager of the steel division in Detroit, Jolly, who, had heldthat position, for about 15 years Inanyevent, PresidentDarling, on Apri1.24,1969, wrote to McMaster, assistant tothe president of the Union, about six grievances filed byNorton.-Darling's-letter aforementioned stated:I am in receipt of, several grievances from a KennethE.^-Norton,- driver for a fleet owner and in our SteelDivision. =Mr. Norton, tosaythe least; is a disruptinginfluence in our, fleet with his continual harassment ofthe company officials. Taking his grievances one-at atime, Iwill give you what answers as best I feel areappropriate-and if-they are not satisfactory,I feel sameshould be docketed for hearing before the Iron & SteelCommittee.The letter then, describes each of the grievances andRespondent's ;positionlon each. Obviously, the merits of- thegrievances are not before us and, in any`event, we are not inpossession-of evidence, that would enable us to express anopinion: -However, from reading , Darling's description ofthe--grievances' and his, position on each, themattersinvolved appear to, be things _ about-which there could. bereasonable disagreement.MaybeDarling wasright,maybeNorton was right or, perhaps there were relative degrees ofmerit or lack of ,merit in the positions. But we see noevidence of,paranoia 'or completely picayune behavior in5Drivers had seniority with, Respondentandwith*_b it particularbroker: If, for instance,' the latter secured a new truck,his senior driverwould'be given the first choice to drive the new truck instead of an oldertruck that he was driving.8 Thenational contractwhich is in evidence mentions local grievanceprocedures-but does not spell them out.7The indication is that eventually Norton was not entirely satisfied withthe, handling of his grievances either by the Employer, or the Union, orpossibly both., For,instance,he was asked at the hearing why he had notfiled a grrevanceabout his termination,the subject of this case.He'replied,"Because I-never heardhow thentest of them came out, [the grievancespreviously filed, above-." At another point he spoke of a "runaround" onone of his principal grievances.It was on this same grievance of a 3-percentdeduction that Norton,communicated with Senator Griffin and in thecourse of correspondencehe believedhe had received a copy of Darling 7sletter to_McMaster.,, his relightindicate that the Senator had been incommunication with either the Company or the Teamsters pursuant to thematter raised with him by Norton.One of the grievances covered by theDarling letterwas this 3-percentmatter.The circumstances might alsoindicate that the Company had become aware that-Norton had gone to theSenator about thematter and had supplied theletter to show the position itthe grievances and Darling discusses them temperately andwithout imputation of the abovetype.He disagreed on the-merits,as, of course,was his right.But Darling did say, aswe-have seen,that he regarded Norton, as"to say the least... a disrupting influence in our fleet with his continualharassmentof company officials {byfiling a substantialnumber of grievances]." 7- u, -The abovematter,-as to materiality-regarding later events,meritsneitherexaggerated significance'nor completeminimization.It is not claimed that Respondent or itspresident or other management people areantiunion or thatthey are not reconciled to normal union and managementrelations-under a,contract including the filing andprocessing of, grievances. But the factis, albeit about a yearprior to Norton's termination,Darling,the top officer ofRespondent,viewed Norton as a disrupting influence whowas continuously harassing management officials with hiscomplaints and grievances and Darling took the trouble toconvey,this view to a top official of the Union.-Bromley testified that he became_top operating officer ofRespondent's steel and special commodities division inNovember1969.This was a new post and Bromley,with, thetitleof president of the division, took over many, of theduties previously performed by Darling with respect to thedivision.,However,Darling remainedthe chief,officer andpresident of Respondent.He, was not,a president emeritus.Jolly was still manager of the steel division-and we assumethatDarling,when he wrotehis April1969 letter,,had beenpreviously-, briefed by Jolly orother management.-peopleabout the details of the Norton grievances,It is, notlikelythat Darling or later Bromley would-be so familiar with allthe details of various grievances that,;they would not securesome briefing from subordinates .s There was therefore abasic management continuity in the steel division even withthe advent of Bromley and there is no reason to believe thatDarling as president was not also a-factor in the ,continuityregardlesspof whether some of his duties were now carriedout byBromley .9For, some time the drivers at Darling had not,had, agrievance committeeman.In March or April 1970,Nortonoriginated,a petition on the subject, signed by Darlingdrivers,thatwas sent to Proctor, business,agent of,Local299. Proctorclaimed he had, not received,it.Norton thenhad taken. Perhaps all this might be viewed as further "harassment" byNorton of the Company.8 For instance, the record showsa February1969 grievance filed byNorton-as an employee. The"management"version of the particularincident that was the subject of the grievance is set forth in an April 8,1969,memorandum from Owens,dispatcher'at the Detroit steel'division, toJolly.It is reasonable to assume that Jolly in turn would brief highermanagement if the grievance reached that stage.8At the time Norton secured a copy of Darling's letter,'above,Nortonshowed it to Olsen and Owens,two of Respondent's dispatchers.They toldNorton that he was trying to make trouble for theCompanybut that theCompany could make more trouble for hun than he 'could for theCompany.Afterbeing told this,'Norton-posted theletter on the bulletinboard' "for everybodyto see."Ellsworth testified that, around the spring of1969,he had a conversation with Darling and Jolly and-"...they said he[Norton I had been causing quite a ]bit of disturbance with the Companyand [they I asked me to fire him...." Ellsworth refused and said that if theCompanywanted to fire Nortoji it would have to do it. Ellsworth told themthat,as long,as Norton was doinga good job for'lum,Norton could stayon Ellsworth's truck even if Ellsworth had to remove the truck fromRespondent's service. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDplaced a petition on the Respondent's bulletin board so thatdrivers mightsign'it 10 This petition disappeared, so Nortonand other drivers went to a,Teamsters meeting and broughtup- the matter. As a result, Norton was appointed actingcommitteeman- by Proctor, business agent of Local 299 ofthe Teamsters. By letter of April 16, 1970, Proctor advisedJolly,Respondent'smanagerof the,steeldivision,ofNorton's appointment. Thus, Respondent was aware thatNorton,- who, as a rank-and-file driver, and union member,had been, characterized by Respondent's president as adisrupting influence because of'his "continual harassmentof the' company' officials" by filing grievances, had, nowbeen-appointed grievance committeeman for Local 299. Inthecircumstances - described,we cannot believe ^ thatRespondent'smanagementregarded Norton's, appointmentas welcome news.Norton never reached the point of actually functioning ascommitteeman sincethe contract expired on March 31;1970, and was followed by astrike, a lockout, and Norton'stermination. The strike, work stoppage, or protest;,as it, wasvariously' referredto in" the record, commenced' early inApril ,1970.About April' 7 therewas, alockout byRespondent-'for approximately I week.'1-This case has not b'een' presented or tried by the parties onthe basis of the legality or illegality of the strike or lockoutor on the basis of the legal status of the employees involved,includingNorton. The crux of the case is -Respondent'scontention, in effect, that Norton was treated no differentlythan other employees who had not been working during thenabove events andthat his' terminationwas not due to illegaldiscriminatory considerations. The General Counsel, on theotherhand, contends that Norton did not -receiveevenhanded treatment but that he was discriminatedagainst becauseof'his past union activity and because=of hisactivities with 'FASH. 'Despite-the foregoing posture of thecase, the issues`and facts cannot be adequately evaluatedwithout some description of what the record- shows was'involved'in the events -occurring after the expiration of thecontract. It is also to be stated that this record, did notundertake a -full scale examination of the relationship ordichotomy' between the -Teamsters and FASH and it was,not necessary -that it'shiku'1d.12But, again,' there are certainreferencesin.'thelrecord t6'66 Teamsters,and FASH thatform part of the instant factual picture.-Although_ the employer association and the Teamstershad been and continued to be in negotiations for many,months, the contract expired on March 31 and the partieshad not been able to agree on the terms- of anew contractuntil 'June 1970. Although Local 299 did not sanction a10 This and theprior petitionwere evidentlyintended to request theUnion to rectify the lack of a committeeman.'I" Although the recordis not, clear on the point,the lockout wasprobably not confined to Respondent since the latter was a member of anemployer associationthat wasn `egotiatingwith and otherwisedealing with,the Teamsters,the employees' bargaining agent.12The Teamsters for one thing were not`represented at the hearing andwere not involved' as an organization.isBromley testified that the drivers"were probably out for tworeasons. the contract`wasn't settled..,and they claimed they''ere unhappywith the Teamsters:Itwas in all of the papers "Sometimearound the-middle of 1970, 'Nortonstatesthat FASH filed apetition for certification with the NLRBs' Pittsburgh office.Apparently theunit sought was an overall unit of steel haulers throughoutthe country.-14We will take official notice that in early 1970, the exact date whichstrike at the expiration of the'old contract, there is no doubtthat a work stoppage by employees took place. Employeesgenerallyappeared, to share, a, common ground ofdissatisfaction with the absence of a contract and with,theemployers' proposed contractterms.There was also presentthe Teamsters-FASH situation, which,-on this record, wecannot undertake to probe fully.- ,Norton testified that FASH was opposed to the presentTeamsters: leadership, i.e., cindividual officers, because oftheir alleged,records.-FASHalso was,, dissatisfied with thefact that the Teamstersas bargainingagent was notrepresenting the,interests of the steel haulers in away thatFASH believed should be done.13 Norton states that,, -early,inApril 1970, he and, others ceased work and that aprincipal factor was that "they were shooting trucks,throwing bricks from the overpasses and, it wasn't safe torun ... there is no-job worth me going out and-gettingkilled."There is, with, the exceptionof oneincident,-no directevidenceof -violence during the. strike and, lockout.However, although ` it would probably qualify as hearsay,we credit Norton's testimony that there was violence duringthis period. Manager Jolly testified that he had read in thenewspaper that there was violence on the highway duringthe work stoppage. The Trial Examiner is satisfied thatthere was physical violence during this period. Although wedo,not-pretend to know who was doing what to whom,-wedo know that the three groupsmostrelated -to a, generallyless - thanharmonious situation were -the employers andtheirassociation; -theteamsters;FASH;° and ^, theirrespective adherents.We accuse none of responsibility butwe-are 'satisfied' that there. was violence at varioustimes inthis work stoppage period.14Sometime during' the work stoppage and, lockout,evidently in April 1970,15-Norton stopped at,Respondent'sDetroit terminal with another employee who was returning_somelogbooks.While' there Norton states that he and Jollygot into, a conversation in the course of which FASH wasmentioned. Norton explained to Jolly that f'We were tryingto get the Teamsters cleared ,11p, the' crooks out '.andthat,: pursuant to this=objective,, the FASH -adherentsu.wereconsidering 'goingtoWashington _ about the ' matter.Although Jolly expressedgeneral agreementwith the ideaof cleaning up the Teamsters, "he told me [Norton] not, to-get involved, in something I [Norton] would be sorry-for"because the Teamsterswerethe bargaining agent and Jollybelieved, that FASH should `'work with the Teamstersrather than against them." 16i-111By early May 1970, the idea of FASH adherents going towe did not note and do no recall, the Washington Post,'a-District ofColumbianewspaperread by ''the Trial Examiner;reported' violence;including shooting, in the'Detroit,Michigan;area,duffing the course'of'alabor situationinvolvingtrucking companies, 'theTeamsters, and anorganization of' steel haulers.The story wasaccompaniedby a-pictu`re'of "adamaged truck. At the'time, it was simply another public news item as faras the Trial Examinerwas concerned.The details of the'story we'do notrememberand we do notrefer to it for anything else than thatthe publicpressoutside of Detroit reported violence in a strike situationin which thepartieswere trucking companies, the Teamsters,'and, some"organization'representing steel haulers;the name`of which meantnothing to us at thetime.----_ ,,'15The -stoppage commenced about April4 or '6;then there was 'alockout fora short period;and the stoppage resumed or continued. , ' "1sNorton'testified that be had two jackets,both of'which' had FASH DARLING FREIGHT INC.223Washington,the possibility of which Norton had previouslymentionedto Jolly,had jelled to fruition. As president oftheMichigan chapter ofFASH,Norton was active inorganizing this"march to Washington."He rounded upvarious steel hauling drivers of Respondent and otheremployers to go to Washington:17 -On Saturday,May 2, -19.70,Nortonand 8 or 10 drivers,who were going toWashington,stopped at-Respondent'sGary,Indiana,terminal.18Norton asked Jasinski,the,Gary,,terminalmanager and dispatcher,-ifhe and the other men couldsleep that night in the terminal bunkroom.Jasinski refusedpermission.in the course of conversation with the group,there was some conversation about the impending trip toWashington.Norton- said he.was ,going as a delegate.Jasinski expressedthe view thattheWashington trip wasnot a good idea.Norton and other FASH,adherents arrived in Washing-ton on Monday,May, 4,1970.While there,they picketedthe Teamstersoffice and wentto talk`to various publicofficials such as senators and others.Norton and othersarrived,home from Washington on Sunday morning, May10.-Bromley testified that betweenApril 20 and May 4 hehad instructed Jolly to contact all the drivers-in an effort tohave them return to work.. Bromley states that Jollyproceeded to ,make such contacts by telephone and that byMonday, May 4, '40 out of, 65 steel hauler drivers hadreturned. Jolly places the figure as 30 out of 65. Since Jolly,as manager, was a step closer to actual operations than wasPresident Bromley, the former's figure of 30 may be themore accurate but, in any event, 30-40 had returned.According to - Bromley, , Jolly had been try' ing to getNorton, by telephone `every day for weeks and had neverbeen able to reach him.-Although Jolly 'did not controvertthe foregoing, he ' did not testify about calling Norton invain for several weeks or aboutanycall to Norton.Respondent had Norton's address and'telephone numberand Norton had a wife who lived with him. Other thanBromley's statement about what Jolly assertedly did, thereis no evidence of a call to Norton, or that his wife was givena:message for Norton to call Respondent, or that any callwas made in the evening if no answer was received duringthe day, or that any other specific step or call was made. Itseems strange that, as far as appears, no contact at all wasable to be made with Norton or someone at Norton's homeduring this period.In any event, Bromley states` that his prime instruction toJollywas basically to get the drivers back to work.Thereupon, under the company name and its Detroitaddress, telegrams were sent; in the week of May 4, to alldriverswho had not returned to"work: One of thesetelegrams, dated'May 4, 'was addressed to Norton at hishome. The telegram stated:Report for, work to the Detroit terminal within 24 hoursor we willconsider you a voluntary quit.insigniain the front and the word "Representative" as well as FASHinscribedon the back. During the workstoppage,Norton states that heworeone of the jackets every day andthat he was so clothed when `talkingto Jolly, above.17The men went in their own cars attheir own expense.18About 99 percent-of Respondent's loads from Detroitpassed throughand stopped at Gary sinceitwas oneof Respondent's fuel stops and wasNorton testified that on May 4 his wife was at workduring the day and that-Western Union telephoned duringthe day and then telephoned again'that evening and orally'relayed the telegram to Mrs. Norton at that time 19In 1967,according to Nor-ton, -there'vixasa strike or workstoppage and the Company had sent out similar telegramsto those in1970,above.From talking to a, company'dispatcher in 1967 about the telegrams, -Norton received theimpression that the telegrams weresimply to-=protect theCompany's position under the ICC regulations and weremore ofa pro formamove,than anything else. In any event,in 1970,before leaving for Washington on May 4, Nortonforesaw the possibility that the Respondent would send outtelegrams of the natura,aforedescribed., He instructed hiswife that if there were still reports of shooting and violencegoing on, and, while-he was in Washington,she'received atelegram from the Company about reporting for work, sheshould send Respondent a telegram as drafted-byNotton.If the situation proved to be otherwise,Mrs. Norton-was totry to contact her husband in Washington.On May 5,1970,Mrs.Norton sent a telegram',to -Respondent at its Detroit address.The telegram, under the-'name,Ken Norton, stated:'I cannot run due to unsafe conditions on the highways.On May 5-or 6, after the above telegram was- sent -inNorton's name by hisWife,Norton's Mustang automobile,sitting at his home, was fire bombed-by persons'unknown.Norton lives in Three Rivers, Michigan,,about 125 milesfrom Detroit.The local paper; Three Rivers-Commercial,carried,on May 6,a front page story and picture`of"theincident.In the story it is mentioned that Norton, "head of -the local chapter of the Fraternal Association of, SteelHaulers,"is presently in Washington "to aid in clearing up -Teamster,,problems. "Jolly testified that he had read in, anewspaper about Norton's-car having been bombed.9 `By letter-to Norton,dated May 6, and on Respondent'sletterhead andGrandRapids,Michigan,-address, thefollowing was stated.-On May 4,1970,you were sent the following message'byWestern Union telegram(the telegram,above, aboutreporting for workwithin24 hours or-otherwise beconsidered as a voluntary quit,is set forth verbatim).You did not report as directed.In fact, we still haveheard nothing from you. We are therefore consideringyou a voluntary quit, effective this date,and areremoving your name from our employment records.jsigned,Peterson, vice, _president personnel`cc: Local 299 andBromley]Peterson testified that he sent the above terminationletter afterRespondent's steel division-office ,inDetroittelephoned him and informed him that it- had sent--out 24strategically located for drivers going to other points.19We assume-thatWestern Union was the source of the statement thatithad called during the day or perhaps a child or some other person was athome.Norton was enroute to Washington or in-that city on May 4.20Respondent subscribes to a number of newspapers inrthe local areaswithin a few hours drive from Detroit.This is'because Respondent placesadvertisements for drivers and owner-operators in such papers. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDhow telegrams to drivers and had received no responsefrom Norton;, the steel,'division office asked Peterson to,write to Norton confirming Norton's voluntary quit.Detroit.did,not_handle the entire' natter, was because theDetroit office did not have secretarial help and also becausethe, a aanont employee records ,were in Grand Rapids.swattesified ,that. he did notsrecall sending out anyother voluntary quit letter on May 6 except the,one toNorton.Norton returned from Washington on Sunday morning,May 10. He, of course, saw, Respondent's May, 6 letter,signed byYicePresident Peterson, referring,toRespon-,dent's.May , 4 telegram and stating,- interalia,thatRespondent had -!still _ .. heard nothing, from ,,you[Norton rand declaring that Norton was a" voluntary, quit.On. Monday, May .` 11, Norton telephoned Peterson inGrand Rapids and, referring, to the-termination letter,, hementioned the telegram sent in his name by his wife, inresponse to Respondent'sMay 4; telegr-am..E,.Petersonresponded that he had no ,knowledge of a telegram fromNorton21,3Norton thereupon got in touch with WesternUnion and secured a copy of the telegram sent by his wifeunder his name on May 5 in response to Respondent's May4 telegram. Thiso.,copy,with a Western Union, certificationtherein ;was identified and introduced ' in evidence at thehearing; as part of the General Counsel's presentation.22The May 4 telegram to drivers, stated that unless theyreported for work within 24 hours they would=be consideredvoluntary quits. There is no evidence that this conditionwas enforced.-Drivers who-responded to the telegram andSave, a reason why they could not immediately, report werenot sent, termination (quit) letters. It.therefore appears that,ostensibly, the, prime factor in Respondent's terminationletter to Norton was not that he, had actually reported forwork within-24 hours but that, as,the, letter stated, "We stillhave heard, nothing from you."-"Ih'erefore, when, at thehearing, the General Counsel came forward with proof thatNorton had respondedgn,May 5 to Respondent's telegram,Respondent-;,could not effectively adhere to ,its priorposition, conveyed in its May °6 letter and in -Peterson'sstatement to Norton on May 11, to the effectxthatthere hadbeen "no response" and no,telegram received by Respon-dent from Norton. - -At the ,hearing, therefore, Respondent did not contendthat no,telegram, had been received from Norton or that"we still have heard nothing from you," as Respondentstatedin itsMay 6 termination letter. Bromley testified thatNorton "sent.us one telegram, in, I believe, May 5." In viewof this fact, now admitted at the hearing by Respondent,some further -explanation was in order. Bromley thentestified that he considered' Norton's telegraphic responseon, May 5 that he was unable or unwilling to drive because'23Peterson-testified that he did not recall having had this telephone call'frgm Norton.Re ; states,that, if Norton had called he would hake referredhim to the steel division office in Detroit.We credit Norton in thisincident.He had raised with Peterson the fact,that a telegram had beensent in, response to Respondent'sMay4,-telegram.Since Peterson testifiedthat the division office, in,asking him to send, the May 6 termination letter,had expressly said.that.no response had been received, it is likely, that he-simplyaepeated this factto Norton in saying that he (in effect Respondent)hadno knowledge of such a telegram.,22 The telegram was sent from the ,Western Union office at 3!38 p.m. onof unsafe conditions on the highways as not being "a validreason for not coming back to work.",The foregoing reason, unveiled at the hearing, could, asan abstract, matter be why some- employer might treat anemployee as being ,uninterested in returning to work and,therefore as -having quit. But we are not dealing with- someabstract factual situation.We have the context alreadydescribed hereinabove of Respondent's ` opinion aboutNorton as a` disruptive force and we have at least avariation or a change -in emphasis-''as to'the-reason fortermination" from' ' that ' stated previously' toNorton.Respondent's manager, Jolly, was aware that Norton's carhad been-bombed and, if a tritekdriver knows that someoneor some group has bombed his car' in his driveway, it wouldrequire little imagination to envisage that,'if hewas drivinga truck on the highway at that time, the truck'might, havebeen even a more likely target than the car. In the'light ofsuch facts it `is' not too apparent why' Norton's telegram,should have been'characterized as stating an invalid 'reasonfor not returning t'o driving within 24 hours.23", ,Also helpful in appr'aising'Respondent's position regard-ing Norton is its conduct with respect to other, drivers. InthisApril-May 1970 period, Respondent , needed andwanted drivers. As Bromley, testified, "... We Were "going'through a lot of turmoil at this time and it was justdifficultto get good men hired to replace people that left.... Itwas, a very turmoil type of time." With the exception ofNorton, who received Respondent's first letter of termina-tion,Respondent was very tolerant toward the drivers whowere still out and,, unless it became clear that an individualhad no intention -of-' returning to work, he ,Was notterminated. Respondent did not require that the'he drivers,,who were out, return to 'work or' signify , an intention toreturn within a, day .or two or longer. Indeed, Respondentalso' had a problern, to some degree` of having trucksavailable for driverssincesome of the owners; of trucks wholeased trucks to Respondent had also been out. And, withone apparent exception (Norton), Respondent was not,eager to termirnate-a driver since, as Bromley stated, it wasdifficult togood replacements at, this, time. In fact,when Norton was terminated it took' Respondent 30=60days to secure a replacement.The, following are the terminated drivers concerningwhom there is evidencein"the record -Poling;terminated as quit '5/18; did-not respond toRespondent's telegram; the broker, , for whom Polingdrove, cancelled-his lease with Respondent and Polingwent with the broker.Mitchel;terminated 6/1; responded by saying he wouldbe back when he secured his license plates; Respondentwaited 10 ,clays and Mitchel stilldid' not have plates; hewas then terminated.May 5. A duplicatewas' furnishedto Respondentaddressee on May 11.23Although Norton's telegramwas prescheduledand wasnot due to thebombing ofhis car,the bombingtended to confirm Norton's concernaboutunsafe conditions.It is alsoapparent'that,while he was in"Washington,. Norton` was not goingto be driving forRespondent.But' thefact is not helpful' for Respondentsince it does not claim knowledge ofsuch factor or that it ,was a factor in the termination.,We will discuss thismatter of Respondents knowledgeof Norton's FASH activitiesat anotherpoint. DARLING FREIGHT INC.225Caruso;terminated May 12; responded to telegram bycoming in and saying that he was quitting his job.Eaton,terminated, 5/15; responded by saying he wouldreturn in aweek or 4 or 5 days but, when his broker soldhis-truck, Eaton-quit and worked elsewhere.In our opinion, the foregoing instances reveal genuinequits by individuals or, in one case, considerable toleranceand flexibility on Respondent's part. For instance, Mitchel,like the others had presumably been engaged in the workstoppage or strike since about April 6. He obviously knewwell in advance of the event that his license plates wouldexpire on a certain date. He also presumably knew thatplateswere essential in his occupation.Respondent,however, chose to accept as a valid excuse for Mitchel notreturning to work the assertion that the plates had expiredand that Mitchel would return as soon as he secured plates.Respondent gave Mitchel 10 more days in his nonworkingstatus and did not terminate him until June 1 when he stillallegedly had no plates. Norton had never indicated that hewas quitting or did not intend to return; he responded witha reason why he was not returning within 24 hours specifiedby Respondent; the reason, in view of a the circumstancespreviously described,was as. valid as Mitchel's and,,in anyevent, unlike in the case,of Mitchel or Eaton, Respondentdid not wait 10 days or 4 or 5 or even 2 days to see whetherEllsworth, the driver-broker (owner) for whom Nortonhad driven prior to the strike, was a FASH member andwas with Norton in Washington. Like Norton, he was inWashington fromMay,4-10, returning on the latter date.Ellsworth and his trucks and drivers had not been workingsince about April1970, because of the work stoppage andlockout. During- the week-of May 4, while Ellsworth wasinWashington, one of Respondent's 24-hours-to-report-for-work telegrams,, the, same as Norton and others were sent,was delivered to his home. His wife refused to accept it.Western Union then telephoned the telegram to Mrs.Ellsworth. No, response to the telegram was sent. Ellsworthtestified. that his wife did not call Respondent but that he"believed" that Jolly telephoned his wife and that she saidher husband was out of town. Respondent's counsel, whowas cross-examiningthe witness, then asked:Q.Could .she have- said you-were not there presentlyand that you would contact them as soon as youreturned? ,A.Possibly.24In an apparent effort to show that Ellsworth, who had,unlike Jolly, sent no, telegraphic response to ,Respondent's24-hour telegram, was more responsive than Norton, Jollyfurnished some testimony.Jolly testified that, after sending a 24-hour telegram toEllsworth -(which the evidence shows was , on May 4 orsometime later in that week), he, Jolly, telephoned Mrs.Ellsworth.25What he said to her does not appear butt Jollystates that "She toldmethatMr. Ellsworth was repairinghis trucks and she would have him call me." There is noevidence that Ellsworth thereafter called Respondent untilMay 11. Ellsworth, of course, was in Washington`fromr May4-10: At another point Jolly testified that he' spoke toEllsworth about May I or 2 and Ellsworth said that he wasrepairing his trucks.In his brief Respondent states that Ellsworth had toldJolly that `"he had intended to return to work as soon as therepairs on his truck were completed." It is our opinion thatthe evidence does not support the ' foregoing assertionWhen Jolly telephoned, he may have been told ' thatrucks but ''there was noEllsworth' was working on, his trucks,-statement by Ellsworth or his wife that this was the'reasonwhy Ellsworth,,was not working for Respondent -'or thatEllsworth would return to work as soon as the repairs werecompleted.26Our conclusion that Respondent was -aware thatEllsworth and his trucks were not working between April 6and May 1 I for the . same -reason as Norton and _ otheremployees were not working, and that Ellsworth hadrbeenno more responsive to Respondent's 24-hour telegram thanNorton or others, is borne out by the fact that, in additionto the telegram sent to Ellsworth, Respondentthen sentnotices to Ellsworth (probably by anothertelegram) that, histruck leases with Respondent were canceled.However, when Ellsworth' telephoned Peterson -on May11 about the communications he had received,Petersonadvised him to call Jolly.-Ellsworth called Jollyon the sameday and then went to Detroit on the same day to meet withJolly and Bromley as arranged.27 The three individualsaforementionedmet inRespondent's Detroit terminal onMay 1 ] 28 Jolly, who had been the terminal manager for 15years,knew Ellsworth well. -Bromley had been- withRespondent 7 months, and Ellsworth,, had Amet him onlyonce, before. At the meeting jolly said,that Ellsworth haddone a good job for, the Company in,the past and that histrucks were needed. It was stated to Ellsworth that "they"would put him, his trucks, and the, drivers back- to workexcept that _under no circumstanceswould they takeNorton back. The three participants in themeeting. thenreached an understanding, that Ellsworth would have histrucks readyas soon ashe contacted the drivers and ,within24 if Mrs. Ellsworth's response was as suggestedby counsel,Respondentwould have had to be rather patientsince Respondentdid not-hear fromEllsworth untilMay 11, the day after his return from Washington.25NeitherJolly nor anyoneelse claimedthat they had telephoned Mrs.Norton orhad sought to do so.'26 See Jolly's testimony above:Also Ellsworth's testimony is that before,during,and after the strike it was customaryfor himto be performingroutinemaintenance on his trucks.There isno evidencethat any majorrepairs, such as replacmg,engines or transmissions,was being performed byEllsworth betweenApril 6 and May I I and the trucks had_ not stoppedworking onApril 6 forany reasonother thanthe strikeand lockout. Weare satisfied that Ellsworth's five trucks were not inoperativefrom April 6to after May 11 because of mechanical problemsand Ellsworthnever madesuch an assertion to Respondent and Respondentwas fullyaware that thetruckswere not out because of mechanical difficulties. Respondent'scounsel had asked Ellsworth aboutthe matter.Q.Did you have anyrepairsmade toyour trucks between April20 and May 4?A.Probably,changed the tires and a few thingslike that . . . allmy trucks have,these oil'bushings. , '. and you haveto go around andcheck them,and there are a lot of little thingsyou check.Q.The questionwas you don'texactly recallmaking thecomment toMr. Jolly between April20 add- May 4 thatsome of yourtrucks weredown and youwere making repairs to,these trucks (allJolly testified to was thathe wastold that Ellsworth wasdoing somerepair workon his trucks ].A. I probably did. If theyneededsomething done to them !_surewould have told him.27Ellsworthlived in Ceresco,Michigan.28What followsis Ellsworth's credited testimony regarding the meeting. 226DECISIONSOF NATIONAL LABOR.RELATIONS BOARD2' or, 3 days'Ellsworth's trucks and the same drivers that haddriven the trucks before the strike, with the exception, ofNorton, were back -at" work.29 One of Ellsworth's- trucks,however, remained idle for lack of a driver. It tookRespondent 30,daysor longer to secure another driver toreplace Norton and to drive the truck that was down. Thereplacement was . a new man who had not previouslyworked-for therRespondent.As we earlier pointed out, it was the normal and ordinaryprocedure that an owner-operator such as Ellsworth, inreturning,--his -trucks to service,would also have hiscustomary drivers, albeit they were employee's of Respon-dent,with those trucks. The Ellsworth drivers had notdriven for Respondent during the strike and they returnedwith Ellsworth whenhe advised them the trucks were ready.This was the` mutually acceptable arrangement that wasunderstood and agreed on between Bromley, Jolly, andEllsworth 'on May"'. 11. "Respondent, however, expresslyexcl`uded Norton from this normal procedure and did so atconsiderable cost and inconvenience to itself. It is clear thatitsa^ . busine`ssLmatter,Respondent deemed the lease'arrangement with ' Ellsworth for-his 5 trucks` as a part of itsoperation ,and presumably each tru ck's operation contrib-uted,to what, we assume, was the profit objective of thebusiness.But rather than agreeto take Norton back withthe other Ellsworth drivers, Respondent allowed one of'thetrucks to beoperative for at least a month because it wasunable `-to secure a competent driver. And at the timeResp'ondent'made this decision and after, Respondent waswell aware ofthe'difficulty that it would encounter inendeavoriingto_secure a replacement for Norton.Respondent never` asked Ellsworth, who knew Norton asa friend as well as one, of his drivers, whether Norton wouldbe' available as a -driver 'when` the' trucks `returned. IfEllsworth' had said that Norton was not available to driveon May 11 or when the trucks were ready, Respondent,could,' of course, have sought a replacement. But Respon-dent took the initiative in excluding Norton and, in effect,made his exclusion a condition of Respondent's. arrange-mentwith Ellsworth on May 11.Jolly testified that Norton's name was not mentioned inthe 'conversation on May -11 between Ellsworth, Bromley,and- Joll y_`.30,Bromley testified that he did not hear follymentionNorton's name. According -'to Bromley, thepurpose'of the meeting was to get Ellsworth's trucks back towork`.31`"At a' later point,;"Bromley testified that at the'meeting'FEllsworth had said that he would not bring'histrucks'backunless allhis drivers also came back. Bromleystates that he replied that the Company wanted the trucks;that the drivers were available but that Respondent had not`iaAs Ellsworth testified, you do not send a truck back without the manto drive it.aoAlthough Jolly was not present 100 Percent of the time during themeeting,it is our opinion that he was there most of the time and when themain, topicwas discussed.31We do, not doubt that, because of Ellsworth's ownership of trucks,Respondent was, prepared to pass over his participation in the strike andhis' failure'to heed the 24-hour-return-to-work telegram. But, even to secureEllsworth's trucks,Respondentwas not prepared to take Norton,notwithstanding the absence of a replacement.32 Bromley admitted at the hearing that it was 30-60 days before areplacementfor Nortonwas secured.33 In oral argument at the close of the hearing,Respondent's ;counselheard from Norton;,and that the Respondent was leasingthe trucks and ,itwould put,drivers in them.32We have credited Ellsworth's testimony on the May 1 Imeeting because,he impressed us as a credible witness. Asan owner-operator of five trucks, he had a substantialinvestmentin his trucks and the source of his, income was-trucking -companies like Respondent and other truckingcompanies in the employer association. To deliberatelytestify falsely and adversely to Respondent would makelittle sense,, nor is it reasonably to be expected even in thelight of the fact that Ellsworth was a friend of Norton.Indeed, even to testify truthfully, under the circumstances,was not discernibly in Ellsworth's personal-interest if suchtestimony' was adverse and contrary to Respondent'sposition.33On all the evidence, it is our 'opinion`that Respondentdisplayed a rigidity and inflexibility toward Norton-"and' hisreturn to work that contrasted with Respondent's generalobjective of securing the return, if possible, of all the trucksand drivers. When Respondent had what it believed was anostensibly plausible-reason for terminating Norton, it did soswiftly and with firnality,,and thereafter refused to make anyreasonable accommodation' even to obtain its objective ofsecuring the return of'the drivers. It expressly foreclosedany possibility of Norton's return even to its-own detrimentof having an idle truck owing, to the`30-60, days it took toobtain areplacement of Norton.It has been said that 'motive is a persuasive interpreter ofequivocal conduct. Respondent's motive for its discrimina-tion against Norton was the latter's history of activism infilinggrievances.Respondent viewed Norton ` as a"disrupting influence"who was guilty of "continualharassment of Company officials." This was'a manage-ment view ' of ' Norton conveyed in writing to the unionbargaining ' agent and it was not simply some personalfeeling of a minor supervisor orforeman. The situation wascompounded 'when just before the strike in April 1970,Norton had been appointed acting grievance committee-man of the Union. Respondent's opinion of Norton, above,was expressed- about Norton `,when- he had no, unionposition.From Respondent's' standpoint, the situationcould be appreciably worse now that-Norton was clothedwith an official status regarding grievances.We are also of the'opinion that Respondent was aware ofNorton's active and prominent association with FASHgenerally and also was aware of the FASH march toWashington inMay 1970.34 From Respondent's stand-point,we cannot discern how it could view FASH as ahelpful presence or that the combination of Norton asstated,with regard,to an owner-operator'srelationship to the truckingcompanies, that"x.'a fleet operator[like Ellsworth]who leases his. trucksiskind oflike love andmarriage [therelationship between thelessor andlessee is a close and intimateone]." Counsel, also stated,"I was franklysurprisedto hear Mr, Ellsworth testifyingagainst hisbestinterest "34We have previouslydescribed conversations'with Jolly and Jasinskion the FASHaspect;the visible FASH-insigniaworn' by Norton. Thenewspaperstory of thebombing ofNorton's car-was read by Jolly and thestory mentioned that Norton, an officialof FASH, was in Washington on aFASH moveagainst the Teamsters. Aside from'This,Jollyalso admittedthat a storyof the FASHdemonstration in Washington was in a newspaperhe read. DARLING FREIGHT INC.227president of the- FASH Michigan chapter was anything butan unhappy potential.Respondent's counsel has intimated that there was noreason why Respondent should be anything but welldisposed to FASH and that it would probably prefer to dealwith the weaker FASH rather than the powerful Teamsters.Perhaps Respondent would prefer a weaker union if therewas any reasonable prospect that the Teamsters would, bythe same token, disappear. Realistically, there was nodiscernible prospect that the-Teamsters would fold up anddisappear. Respondent and its association had their handsfull in dealing with the large and potent Teamsters. FASHwas "taking swings" at the Teamsters for not doing enoughfor the Teamsters drivers- who hauled steel and FASHeventually, petitioned the, Board for separate representationof steel hauling drivers. In short, there was a conflictbetween the .two Unions, and for each to demonstrate thatone or the other was better for a particular 'group ofemployees, more militancy and higher demands could beexpected to be made on the employers. Instead of theTeamsters alone which was probably enough of a situationformost employers, FASH, a militant organization,hopefully on the way up and endeavoring to prove itself asable to accomplish more than the Teamsters, could scarcelybe viewed as a welcome factor by Respondent. The militantNorton's prominent identification with the militant FASHwas, in our opinion, not a happy situation in Respondent'sview and, when the opportunity presented itself to be rid ofNorton for all the reasons we have mentioned, Respondentacted. In our opinion, Respondent discriminated againstNorton because of his union activities and associations andthis is a violation of Section 8(a)(1)and (3)of the Act 35CONCLUSIONS OF LAWBy discriminatorily terminating employeeNorton'semployment and by refusing to allow him to return as adriver because of his union activities, Respondent violatedSection 8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in the unfairlabor practices above described, it will be recommendedthat Respondent cease and desist from such practices andtake certain action to remedy the effects thereof andthereby effectuate the purposes of the Act.It will be recommended that Respondent offer KennethNorton immediate reinstatement to his former job withoutprejudice to his seniority or other rights and privileges. Ifthe job no longer exists, reinstatement is to be made to asubstantially equivalent job, dismissing or replacing, ifnecessary, any employee hired since the initial discrimina-tion.We will further recommend that Respondent reimburseNorton for any loss of pay he may have suffered by reasonof Respondent's discrimination against him by paying hima sum of money he would have normally earned as wagesfrom the date, after May 11, 1970, when a truck or trucks,were available for him to drive, to the date of Respondent'soffer of reinstatement, less any net earnings of Nortonduring this period. Backpay shall be computed inaccordance with the method described in F. W.WoolworthCo., 90 NLRB 289, with interest at 6 percent as set forth inIsis Plumbing & Heating Co.,138 NLRB 716.RECOMMENDED ORDERDarling Freight, Inc., its officers, agents, successors, andassigns,shall:1.Cease and desist from discouraging membership andactivities in a labor organization, by discriminating inregard to hire, tenure, or other conditions of employment.2.Take the .following affirmative action to effectuatethe policies of the Act:(a) Offer Kenneth Norton reinstatement to his former jobor, if that job no longerexists, to a substantially equivalentjob, in the manner` set forth hereinabove under the sectionentitled "The Remedy."-(b)Make Kenneth Norton whole for any loss of pay hesuffered by reason of the discrimination against him, in themanner set forth hereinabove under the section entitled"The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents,for examinationand copying, allpayroll records, social security payment records, timecards,personnel records, and all other records necessary toanalyzethe amount of backpay due under the terms of thisRecommended Order.(d)Post at its place of business in Detroit, Michigan,copies of the attached notice marked "Appendix." 36 Copiesof said notice, on forms provided by the Regional Directorfor Region 7, after being signed by Respondent's represen-tative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byother material.(e)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.3733Respondent's feelings can be understoodbut their effectuationcannot be legally sanctioned.36 In the event no exceptions are filed asprovided bySection 102.46 oftheRules and Regulationsof the National labor RelationsBoard, thefindings,conclusions,and Recommended Order herein shall,as providedin Section 102.48 of the Rules and Regulations,be adopted by the Boardand become its findings,conclusions,and Order, and all objectionstheretoshall be deemedwaived forall purposes.In the eventthat theBoard'sOrderis enforced by a Judgmentof a UnitedStatesCourt of Appeals, thewords in thenotice reading"Posted by Order of the National LaborRelations Board"'shall be changed to read "Posted Pursuant to a Judgmentof the United States Court of Appealsenforcingan Order of the NationalLaborRelations Board."37 In the event that this RecommendedOrder is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify theRegional Director for Region 7, in writing,within 20 days fromthe date of this Order,what steps the Respondent has takento complyherewith. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX-whole for any loss of earnings suffered as a result of hisdischarge,in the manner set forth in the Board's Order.NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS ,BOARDAn Agency of the United States GovernmentDARLING FREIGHT, INC.(Employer)-Dated,ByAfter a trial in which all sides had an opportunity to present(Representative)(Title)evidence, a Trial Examinerof the National LaborRelationsBoard has found that we have violatedthe National LaborRelations Act in certain respects-,and has orderedthat thisnotice be posted.WE WILLNOT discriminate against Kenneth Nortonor any otheremployee becauseofmembership andactivitiesin any labororganization.WE wu,L offer.Kenneth,Norton reinstatement to hisformer job,or, if that job-no longer exists, to asubstantially equivalent job, and we will make himThis is'an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or coveredby anyother material. 'Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's `Office, 500Book'Building,1249Washington Boulevard,Detroit,Michigan 48226,Telephone 313-226- 3200.